COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
                                        NO.
2-03-369-CV
 
CORRECTIONAL
SERVICES CORPORATION                            APPELLANTS
AND KNYVETT REYES
 
                                                   V.
 
RICKEY
ALEXANDER, INDIVIDUALLY                                       APPELLEES
AND AS INDEPENDENT
ADMINISTRATOR
OF THE ESTATE OF BRYAN
DALE ALEXANDER,
AND JUDY SCHUMPERT
                                               ----------
            FROM
THE 236TH DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the parties= AAgreed
Motion To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(2), 43.2(f).
Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.
PER CURIAM
PANEL D:   MCCOY, LIVINGSTON, and DAUPHINOT, JJ.
 
DELIVERED:  November 23, 2005




[1]See Tex. R. App. P. 47.4.